EXAMINER'S COMMENT

	The rejection of claim 20 as anticipated under 35 USC 102 is moot in light of cancellation of the claim.  Likewise, cancellation of claim 12 removes the Double Patenting concerns with the claim.
	Applicants remarks and amendment of independent claims 1 and 13 remove the  nonstatutory double patenting concerns with Application 16/639,523.

Reasons for Allowance
	The prior art does not teach or reasonable suggest the claimed AAV vector comprising both the MYOCD and ASCL1 genes.  Glorioso et al (US 2016/0153000) is the closest art and teaches HSV vectors encoding transgenes, but does not teach AAV vectors.  The case for including both MYOCD and ASCL1 genes in the vectors of Glorioso et al is weak, as the two genes are taught to be used for distinct cell lines (e.g. ¶[0077]).  Lacking such a teaching, it is difficult to render the instant claims obvious over Glorioso et al and art teaching AAV vectors, further taking into account the significant differences in the two vector systems (e.g. HSV package “large” genes or loci versus limited packaging for AAV, HSV are neurotropic whereas AAV tropism depends upon serotype, etc.).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D BURKHART whose telephone number is (571)272-2915.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL D BURKHART/Primary Examiner, Art Unit 1633